Citation Nr: 0843845	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  06-31 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease, lumbar spine rated as 10 percent disabling from 
October 25, 2004 to January 17, 2008.

2.  Entitlement to an increased evaluation for degenerative 
disc disease, lumbar spine rated as 40 percent disabling from 
January 18, 2008.

3.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for post traumatic stress disorder (PTSD).

4.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 decision rendered by the Atlanta, 
Georgia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which determined new and material evidence had 
not been submitted to reopen a previously denied claim of 
service connection for post traumatic stress disorder (PTSD); 
and granted a compensable rating for service-connected 
degenerative disc disease, lumbar spine, effective from 
October 25, 2004.  

In August 2006, the RO reopened the claim of service 
connection for PTSD.  In January 2008, the RO granted an 
increased evaluation of 40 percent for the back disability, 
effective January 18, 2008.  

Regardless of the RO's actions involving reopening the claim 
for PTSD, the Board must still determine whether new and 
material evidence has been submitted with regard to that 
issue.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issue of entitlement to an evaluation in excess of 40 
percent for the low back disability since January 18, 2008 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  From October 25, 2004 to January 17, 2008 degenerative 
disc disease, lumbar spine manifested with forward flexion 
limited to 80 degrees, with additional functional impairment 
due to pain and fatigue; but without ankylosis or 
incapacitating episodes with physician-prescribed bed rest.

2.  Service connection for PTSD was denied in a March 1996 
Board decision because the veteran's stressors were not 
verified.

3.  Evidence submitted since the March 1996 decision includes 
reports of an additional stressor that was not considered in 
the Board's decision, this report relates to an element of 
the claim that was not established at the time of the prior 
denial, and raises a reasonable possibility of substantiating 
the claim. 

4.  The veteran did not engage in combat with the enemy.

5.  There is no credible supporting evidence of the claimed 
in-service stressors.


CONCLUSIONS OF LAW

1.  From October 25, 2004 to January 17, 2008, the criteria 
for a 20 percent disability rating for degenerative disc 
disease, lumbar spine have been met.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. § 4.7, 4.40, 4.45 4.71a, 
Diagnostic Codes 5237, 5243 (2007).

2.  The March 1996 Board decision is final.  Evidence 
received since March 1996 is new and material; and the claim 
of service connection for PTSD is reopened.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 2002); 38 C.F.R. §§ 3.156(a), 20.1100, 
20.1105 (2008).

4.  PTSD was not incurred due to active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1).  Such notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet App 473 (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A 
(a)(2) (Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  Because the Board is 
reopening the PTSD claim, there is need for further 
assistance or notice on the aspect of the appeal.  

The Court has also held that at a minimum, adequate VCAA 
notice in an increased rating claim requires that VA notify 
the claimant that, to substantiate such a claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazques-Flores v. Peake, 22 Vet. App. 37 
(2008).

VA provided VCAA required notice in correspondence sent to 
the veteran in November 2004 and May 2008.  These letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claim, 
and identified the veteran's duties in obtaining information 
and evidence to substantiate his claim.  In particular, the 
May 2008 letter provided notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claimed disabilities under consideration, pursuant to 
the recent holding in the Dingess decision.  

The May 2008 letter was also in full compliance with the 
requirements of Vazquez-Flores.  The letter informed him that 
he should submit medical or lay evidence demonstrating a 
worsening or increase in severity of the disability; and the 
effect that worsening has on his employment and daily life; 
and provided examples of the types of medical and lay 
evidence that he could submit.  A discussion of the rating 
criteria utilized in the present case was also included.  
Ideally, such notice should have been provided prior to the 
initial adjudication of the claim on appeal. 

In this case, the only deficiency with regard to notice is 
that it was received following the initial adjudication of 
the claim.  However, this timing deficiency was cured by 
readjudication of the claim in a June 2008 supplemental 
statement of the case (SSOC).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Under 38 U.S.C.A. § 5103A, VA must also make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002).  The information and evidence associated with 
the claims file consist of the veteran's service medical 
records, VA and private medical treatment records, and 
reports from VA examinations.  The veteran has not identified 
any outstanding records for VA to obtain that were relevant 
to the claim and the Board is likewise unaware of such.  

Increased Ratings

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  
38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Under the general rating criteria for disabilities of the 
spine, with or without symptoms such as pain, whether or not 
it radiates, stiffness, or aching in the area of the spine 
affected by the residuals of injury or disease, a 10 percent 
evaluation is warranted for disability of the thoracolumbar 
spine when there is forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height.

A 20 percent evaluation is warranted for disability of the 
thoracolumbar spine when there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

An evaluation higher of 40 percent is not warranted for a 
lumbar spine disability under the new criteria unless there 
is forward flexion of the thoracolumbar spine to 30 degrees 
or less, or favorable ankylosis of the entire thoracolumbar 
spine.  Unfavorable ankylosis of the entire thoracolumbar 
spine is evaluated as 50 percent disabling, and unfavorable 
ankylosis of the entire spine is evaluated as 100 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5237.

Intervertebral disc syndrome is to be evaluated either under 
the general rating formula for diseases and injuries of the 
spine or under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  

For intervertebral disc syndrome manifested by incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent evaluation is warranted; 
with incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months, a 40 percent evaluation is warranted; and with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent evaluation is warranted.  Note one states that 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.


Degenerative disc disease, lumbar spine rated as 10 percent 
disabling from October 25, 2004 to January 17, 2008

Service connection for degenerative disc disease, lumbar 
spine was granted in a December 1989 decision and rated as 
noncompensably (0 percent) disabling effective from May 30, 
1989.  The veteran filed the instant claim for an increased 
rating in October 2004, and a June 2005 rating decision 
granted a 10 percent rating, effective from October 25, 2004.  

VA outpatient treatment records show that throughout the 
appeal, the veteran complained of low back pain.  In December 
2003 lumbar spasm was reported, and X-rays were interpreted 
as showing minor degenerative changes of the spine with 
isolated discogenic disc disease of the L5-S1. 

At a VA examination in January 2005, the veteran reported low 
back pain treated with pain medication and heat therapy.  He 
reported daily flare-ups of pain that reached a level of 
severity of 10/10, which were brought on by excessive 
bending, lifting, or moving.  These flare-ups caused short 
periods of incapacitation.  He denied prior back surgery.  A 
back brace and cane were used on an as-needed basis.  

The veteran estimated that on average he could walk about 50 
yards before having to stop.  Occasionally, the back pain 
caused him to fall due to stiffness.  He denied any episodes 
of physician prescribed bed rest in the past 12 months.  He 
also reported that he had not worked for several years, due 
to his back and several other medical problems.  

Physical examination revealed no curvature abnormalities, 
although slight muscle spasm was noted.  There was no wasting 
of the muscles of the buttocks or the lower extremities.  
Deep tendon reflexes and sensorium were symmetrical.  Range 
of motion testing was as follows: forward flexion to 80 
degrees, with severe pain beginning at 30 degrees; extension 
to 20 degrees, with severe pain beginning at 10 degrees; left 
lateral bending to 30 degrees, with severe pain beginning at 
10 degrees; and right lateral bending to 20 degrees, with 
severe pain beginning at 10 degrees.  

Repetitive motion caused additional limited motion, fatigue, 
and pain.  There was no bowel or bladder dysfunction.  The 
veteran was tender to palpation in the L3 to the S1 area, 
bilaterally.  X-rays showed degenerative changes of the 
lumbar spine with degenerative disc disease noted at L5/S1.  

Additional X-rays in February 2005 showed no significant 
fracture or subluxation.  X-rays in June 2005 showed abnormal 
findings, including disc degeneration with vacuum phenomenon 
at L5-S1 disc space.  There was disc bulge at L5-S1 without 
pressure effect on the thecal space or nerve root.  There was 
no evidence of an intrathecal abnormality.  Nerve roots and 
neural foramina appeared normal.  Private records show 
treatment for an acute back injury in March 2006 with 
increased pain mild to moderate paravertebral muscle spasm on 
the left and right, but with normal range of motion.

In order to warrant an evaluation of 20 percent or higher, 
from October 25, 2004 to January 17, 2008, there would have 
to be, at a minimum, forward flexion not greater than 60 
degrees or a combined range of motion of the thoracolumbar 
spine not exceeding 120 degrees.  In this case, however, the 
2005 examination report shows the veteran was able to achieve 
forward flexion to 80 degrees, which well exceeds 60 degrees. 

Despite this demonstrated range of lumbar spine motion, the 
examiner stated that repetitive use of the lumbar spine 
caused additional limited motion, due to fatigue and pain.  
The Board also notes that the veteran reported daily flare-
ups that caused severe pain and short periods of 
incapacitation.  The outpatient treatment records are 
consistent for reports of chronic low back pain and findings 
of paravertebral muscle spasm.  Thus, in consideration of the 
additional functional impairment upon flare-up and repetitive 
use, the Board finds that the disability picture for the 
veteran's degenerative disc disease, lumbar spine more nearly 
approximates the criteria for a 20 percent disability rating.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

A higher rating under the General Formula for Rating Back 
Injuries and Disabilities would require limitation of forward 
flexion to 30 degrees, but there were no reports of 
limitation of motion approximating that level prior to 
January 18, 2008.

Higher ratings are not available under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, as the veteran denied any episodes of physician-
prescribed bed rest in the past 12 months.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.  The Board further notes that 
no additional disability has been demonstrated due to 
neurologic impairment and the veteran has denied bowel or 
bladder dysfunction.  Deep tendon reflexes and sensorium were 
symmetrical on the VA examination.  Accordingly, an 
additional rating for neurologic impairment is not warranted.  
A 20 percent disability rating, and no higher, is warranted 
from October 25, 2004 to January 17, 2008.

Extraschedular Ratings

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, No. 
06-3088 (U.S. Vet. App. Sept. 16, 2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  When the rating 
schedule is inadequate to evaluate a claimant's disability 
picture and that picture has related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for completion of the third step--a 
determination of whether, to accord justice, the claimant's 
disability picture requires the assignment of an 
extraschedular rating.  Id.  

Here, the veteran's back disability is manifested by limited 
motion, with associated symptoms of pain, fatigue, and 
stiffness.  As discussed above the specific rating criteria 
utilized in this case reasonably contemplates these symptoms 
and the assigned schedular evaluations are, therefore, 
adequate.  

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  Although the veteran has 
stated that he has not worked for several years, he explained 
that his inability to work was due to several medical 
problems, not only his back.  There is no other indication in 
the record that the veteran's service-connected back 
disability causes marked interference with employment.  There 
also is no evidence of frequent periods of hospitalization.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).  

Reopened Claim

In a March 1996 decision, the Board denied service connection 
for PTSD because the veteran's claimed stressors were not 
verified.  Board decisions are final when issued.  38 C.F.R. 
§ 20.1100 (2008).  Final decisions will be reopened on 
receipt of new and material evidence.  38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date, and the 
revised definition applies.  Under the revised definition, 
"new evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. 

The Court has elaborated that material evidence is: (1) 
evidence on an element where the claimant initially failed to 
submit any competent evidence; (2) evidence on an element 
where the previously submitted evidence was found to be 
insufficient; (3) evidence on an element where the appellant 
did not have to submit evidence until a decision of the 
Secretary determined that an evidentiary presumption had been 
rebutted; or (4) some combination or variation of the above 
three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the 1996 decision, the evidence consisted of 
service records; correspondence from the United States Army, 
Environmental Support Group (ESG), and the Marine Corps 
Historical Center; records from the veteran's Social Security 
Administration (SSA) disability file; VA examination reports; 
private medical opinions; a transcript of the veteran's 
testimony; and photographs submitted by the veteran.

Service medical records were negative for a diagnosis of 
PTSD.  Service personnel records showed no receipt of medals 
or citations indicative of combat.  The United States Army, 
Environmental Support Group (ESG), and the Marine Corps 
Historical Center indicated in their correspondence that they 
were unable to verify the veteran's claimed stressor events, 
the rocket attacks in particular.  The SSA records, and VA 
and private evaluation reports reflected diagnoses of PTSD 
based upon the veteran's recitation of his in-service 
stressor events.  The hearing transcript contained the 
veteran's testimony regarding his claimed stressor events, 
and the photographs purportedly depicted images from the 
veteran's time in Vietnam.

Evidence added to the record since the March 1996 Board 
decision consists of a statement from the veteran describing 
a new stressor; results from a stressor verification search 
using Virtual VA; correspondence from the Marine Corps 
Research Center and the Commandant of the Marine Corps with 
regard to stressor verification; and VA outpatient treatment 
records showing findings of PTSD.

The new stressor alleged by the veteran is that he saved his 
first sergeant and company officer from being shot by another 
Marine.  This evidence was not previously considered by the 
RO and pertains to an essential element of the claim that was 
found missing in the prior denial, and it is new and 
material.  The claim is reopened.  Kent v. Nicholson; 38 
C.F.R. § 3.156(a).


Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for post-traumatic stress disorder (PTSD) 
requires medical evidence establishing a diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a); credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor for which there is credible supporting evidence.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  

VA's General Counsel has defined the phrase "engaged in 
combat with the enemy" as requiring that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (1999).  The Court has 
held that receiving enemy fire can constitute participation 
in combat.  Sizemore v. Principi, 18 Vet. App. 264 (2004).  A 
determination that a veteran engaged in combat with the enemy 
may be supported by any evidence which is probative of that 
fact, and there is no specific limitation of the type or form 
of evidence that may be used to support such a finding.  
VAOPGCPREC 12-99 (1999).  Evidence submitted to support a 
claim that a veteran engaged in combat may include the 
veteran's own statements and an "almost unlimited" variety 
of other types of evidence.  Gaines v. West, 11 Vet. App. 
353, 359 (1998). 

Service treatment records reveal the veteran was evaluated 
for exhibiting paranoid behavior with questionable psychotic 
disorder in June 1969, prior to service in Vietnam.  The 
veteran was found to have an anxiety reaction, secondary to 
trauma, in May 1970.  The records further reveal that the 
"trauma" was the veteran having fallen into a ditch after 
stepping off a ramp.  The November 1970 separation 
examination showed no defects on psychiatric review.  There 
was no in-service diagnosis of PTSD.

The appellant contends that he developed PTSD due to a 
multitude of stressors during Vietnam service which include:

(1) Frequent rocket/mortar attacks on his base 
by the enemy, including: a grenade explosion 
in the non-commissioned officers club near his 
barrack; and a rocket attack on a neighboring 
hooch, in June or July 1970, during which 
several Marines were killed.

(2) Collecting dead and injured persons on 
Medivac trips and while assisting the Mobile 
Army Surgical Hospital (MASH) unit. 

(3) Seeing body bags in the base's mess hall 
refrigerator.

(4) Seeing disfigured and disabled children 
while volunteering as a teacher at a 
Vietnamese orphanage/school and the stress 
from the general danger involved with leaving 
the base to volunteer.

(5) Witnessing the burial of 30-40 dead 
Vietnamese with a bulldozer.

(6) Delivering a Vietnamese newborn who was 
likely later killed with its mother when the 
enemy set their residence ablaze.

(7) Performing helicopter gunner and perimeter 
guard duties.

(8) Saving the life of his first sergeant and 
company officer when they were attacked by a 
fellow Marine.

The veteran is considered competent to report these events, 
and if accepted, the particular stressor of sustaining daily 
incoming fire and rocket attacks on the base would show that 
he participated in combat.  Sizemore, Gaines.  

The veteran's DD 214 lists the veteran's military 
occupational specialty as 6112- helicopter mechanic.  
Personnel records show that he spent roughly 10 months in 
Vietnam and service records reflect that he was with aviation 
supply from January to November 1970.  His units in Vietnam 
were identified as 1st Marine Air Wing (MAW), MAG-11, and H & 
MS-11.  The records show no combat action medals or 
decorations, and there is no evidence that the veteran saw 
combat with the enemy.  

While the veteran is competent to report participation in 
combat, his reports must be weighed against the service 
department records.  The service department has been unable 
to provide supporting evidence of stressors, which if true, 
should be well documented in the records; such as the reports 
of casualties or significant buildings being struck by 
rockets.  The fact that the service department has no record 
of these events, weighs against a finding that the veteran's 
reports of combat are credible.  The most credible evidence 
consists of the service department records and reports, which 
contain no evidence that the veteran engaged in combat.

As such, the veteran is not a combat veteran.  His testimony 
alone is, therefore, not sufficient to establish the 
incurrence the claimed stressors.  Rather, there must be 
service records or other credible supporting evidence to 
corroborate his testimony.  Zarycki v. Brown, 6 Vet. App. 91 
(1993); Doran v. Brown, 6 Vet. App. 283 (1994).  The veteran 
has not provided sufficient corroborating evidence the 
claimed stressors.  While he submitted several photographs 
depicting the activities of Vietnamese soldiers, a few 
Vietnamese schoolchildren, and a photo of himself, these do 
not serve to corroborate any of the claimed stressor events.  

In October 1994, the veteran's attorney indicated that 
attempts to document combat-related stressors (such as 
providing names of persons whom the veteran alleged were 
killed in certain events) were unsuccessful.  When contacted 
in April 1995, the United States Army Environmental Support 
Group (ESG) was unable to verify the combat-related stressors 
cited by the appellant, because it had discontinued all PTSD 
research on behalf of Marine Corps veterans.  In May 1995, 
the Marine Corps Historical Center searched the command 
chronologies for each of the three echelons of the 
Headquarters and Maintenance Squadron 11 (H & MS-11) of 
Marine Group (MG)-11, between January and April 1970; but 
failed to confirm any rocket attacks on the appellant's 
military base in Vietnam.  The Marine Corps History Center 
also indicated that the type of stressors cited by the 
appellant (e.g. non-combat related) were not the sort readily 
verifiable by the command histories as they involved 
individual experiences, as opposed to base or command events.  

More recently, and in connection with the reopened claim, the 
RO searched Virtual VA for any records pertaining to the 
units identified by the veteran.  The RO was unable to verify 
the combat-related events, including the rocket attacks and 
claimed causalities involved.  In addition, December 2005 
correspondence from the Marine Corps Research Center revealed 
that a query of the Marine Corps University Research Archives 
and Special Collections was negative for any record of the 
claimed stressors.  They suggested that the RO contact the 
Unit Diary Section at the Commandant of the Marine Corps 
(Commandant).  

A December 2005 response from the Commandant indicated that a 
search of the unit diaries of H &MS-11, MAG-11; between the 
dates of May and August 1970, did not show any casualties.  
It was also noted that anecdotal incidents were not capable 
of verification.  

In short, none of the stressors identified by the veteran 
have been supported by credible evidence.

While, the Board is mindful that the veteran has been 
diagnosed with PTSD by various private and VA physicians, 
credible supporting evidence is still needed to establish 
service connection.  Wood v. Derwinski, 1 Vet. App.  190, 192 
(1991), reconsidered, 1 Vet. App. 406 (1991); Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993) (a medical opinion that is 
based on the appellant's recitation of service history, and 
not his documented history, is not probative).  The Court has 
also held that a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  
As there is no diagnosis of PTSD based upon a verified 
stressor, entitlement to service connection for PTSD is not 
warranted.

The Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, where there is a lack of a 
verified in-service stressor and a probative medical opinion 
linking a diagnosis of PTSD to a verified stressor, the 
preponderance of the evidence is against the claim.  Thus, 
the benefit-of-the-doubt doctrine is not applicable in this 
appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. at 55-57 (1990). 


ORDER

From October 25, 2004 to January 16, 2008, a 20 percent 
rating for degenerative disc disease, lumbar spine is 
granted.

New and material evidence has been submitted and the claim 
for entitlement to service connection for PTSD is reopened.

Service connection for PTSD is denied.  


REMAND

The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

The most recent back examination took place in January 2008, 
when it was reported that there was no evidence of neurologic 
impairment.  Private outpatient treatment records show that 
the veteran was seen with complaints of right lower extremity 
numbness, and a magnetic resonance imaging study (MRI) 
reportedly showed some impingement on the exiting nerve at 
L5-S1 on the right.  The private treatment records thus 
suggest worsening since the last VA examination.

Accordingly, this case is remanded for the following actions:

1.  Afford the veteran a VA examination 
to evaluate all neurologic manifestations 
of the service connected back disability.  
The examiner should review the claims 
folder and note such review in the 
examination report or in an addendum to 
the report.  The examiner should specify 
the nerves affected by the back 
disability and provide an opinion as to 
the severity of any associated paralysis, 
neuritis or neuralgia.

These findings are needed to rate the 
veteran's disability in accordance with 
VA's rating schedule.

2.  If the benefits sought on appeal is 
not fully granted, a supplemental 
statement of the case should be issued, 
before the case is returned to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


